EXHIBIT 10.23

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

AMENDMENT NUMBER ONE TO LOAN AGREEMENT

                   THIS AMENDMENT NUMBER ONE TO LOAN AGREEMENT (this
“Amendment”), dated as of August 6, 2001, is entered into between and among, on
the one hand, the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
FOOTHILL CAPITAL CORPORATION, a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”), HELLER FINANCIAL, INC., a
Delaware corporation (“Heller”), and THE CIT GROUP/BUSINESS CREDIT, INC., a New
York corporation (“CITBC”) and, on the other hand, PALM, INC., a Delaware
corporation (“Borrower”), in light of the following:

W I T N E S S E T H

                   WHEREAS, the Borrower and the Lender Group are parties to
that certain Loan Agreement, dated as of June 25, 2001 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”);

                   WHEREAS, the Borrower has requested that the Lender Group
consent to the amendments to the Loan Agreement set forth  in Section 2 hereof;
and

                    WHEREAS, subject to the satisfaction of the conditions set
forth herein, the Lender Group is willing to so consent to such amendments to
the Loan Agreement.

                     NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree to
amend the Loan Agreement as follows:

1.      DEFINITIONS.    Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement, as
amended hereby.


2.      AMENDMENTS TO LOAN AGREEMENT.

          (a) Section 1.1 of the Loan Agreement hereby is amended by deleting
the definitions of “Permitted Dispositions” and “Permitted Investments” and
inserting the following in lieu thereof:

          “Permitted Dispositions” means (a) sales or other dispositions by
Borrower or its Material Subsidiaries of Equipment that is substantially worn,
damaged, or obsolete in the ordinary course of business, (b) sales or other
dispositions by Borrower or its Material Subsidiaries prior to December 31, 2001
of [ * ] (c) sales by Borrower and

 

> its Material Subsidiaries of Inventory to buyers in the ordinary course of
> business, (d) the use or transfer of money or Cash Equivalents by Borrower and
> its Material Subsidiaries in a manner that is not prohibited by the terms of
> this Agreement or the other Loan Documents, and (e) the sale, licensing, or
> other disposition for fair market value by Borrower or its Material
> Subsidiaries of patents, trademarks, copyrights, and other intellectual
> property rights; provided, however, that prior to or concurrent with any such
> sale, license, or other disposition, Borrower or its Material Subsidiaries, as
> applicable, must retain or obtain sufficient rights to use (as determined by
> Agent in its Permitted Discretion) the subject intellectual property as to
> enable Borrower or its Material Subsidiaries, as applicable, to continue to
> conduct its business in the ordinary course and such rights shall assignable
> to Agent or inure to the benefit of Agent (as determined by Agents in their
> Permitted Discretion) in order to enable Agent to dispose of the Collateral in
> the event of an Event of Default.
> 
>            “Permitted Investments” means (a) Investments that are consistent
> with the Approved Investment Policies, (b) Investments in Cash Equivalents,
> (c) Investments in negotiable instruments for collection, (d) advances made in
> connection with purchases of goods or services in the ordinary course of
> business, (e) Permitted Intercompany Advances, (f) Investments existing on the
> Closing Date disclosed in Schedule P-2, (g) Investments made in connection
> with transactions otherwise permitted by this Agreement, (h) Investments
> consisting of (i) travel advances, employee relocation loans and other
> employee loans and advances in the ordinary course of business and (ii)
> non-cash loans to employees, officers or directors relating to the purchase of
> equity securities of Borrower or pursuant to employee stock purchase plans or
> agreements approved by Borrower’s Board of Directors, (i) Investments
> (including debt obligations) received in connection with the bankruptcy or
> reorganization of Account Debtors, (j) Investments consisting of notes
> receivable or of prepaid royalties and other credit extensions to, customers
> and suppliers in the ordinary course of business, (k) Investments pursuant to
> or arising under currency agreements or interest rate agreements entered into
> in the ordinary course of business, (l) Investments in deposit accounts
> maintained by Borrower or its Material Subsidiaries, (m) Permitted Non-Cash
> Acquisitions, and (n) Investments in an aggregate amount not to exceed $ [ * ]
> so long as such Investments are designed to foster an enhanced business
> relationship with the Person in which the Investment is made.
> 
>         (b) Section 1.1 of the Loan Agreement hereby is amended by inserting
> the following defined term in the appropriate alphabetical order:
> 
>                “Approved Investment Policies” shall mean the investment
> policies of Borrower delivered to Agent by Borrower excluding the “Exceptions”
> provision of such investment policies.

                     (c) Section 3.1(c) of the Loan Agreement hereby is amended
by deleting clause (v) thereof and inserting the following in lieu thereof:

> > (v)      [Intentionally omitted],
> 
> [ * ] = information redacted pursuant to a confidential treatment request.
> Such omitted information has been filed separately with the Securities and
> Exchange Commission.

2

     (d) Section 6.3 of the Loan Agreement hereby is amended by deleting the
preamble thereof and subsection (a) thereof and inserting the following in lieu
thereof:

               6.3 Financial Statements, Reports, Certificates. Deliver to
Agent, which shall deliver copies to each Lender:

                          (a)(i) prior to the occurrence of a Triggering Event,
unless the average of the sum of the Revolver Usage, Irish Loan Usage and UK
Loan Usage (taken as a whole) over the immediately preceding 30 day period
exceeds $75,000,000, as soon as possible, but in any event, within 45 days after
the end of each fiscal quarter, and (ii) if clause (i) is not applicable, as
soon as available, but in any event within 30 days (45 days in the case of a
fiscal month that is the end of one of the first 3 fiscal quarters in a fiscal
year) after the end of each fiscal month during each of Borrower’s fiscal years,

>                                    (i)  a company prepared consolidated
> balance sheet, income statement, and statement of cash flow covering
> Borrower’s and  its  Subsidiaries’ operations during such period,
> 
>                                    (ii)   a certificate signed by the chief
> financial officer of Borrower to the effect that:         
> 
> > >           (A)   the financial statements delivered hereunder have been
> > > prepared in accordance with GAAP (except for the lack of footnotes and
> > > being subject to year-end audit adjustments) and fairly present in all
> > > material respects the financial condition of Borrower and its
> > > Subsidiaries,
> > > 
> > >           (B)   the representations and warranties of Borrower contained
> > > in this Agreement and the other Loan Documents are true and correct in all
> > > material respects on and as of the date of such certificate, as though
> > > made on and as of such date (except to the extent that such
> > > representations and warranties relate solely to an earlier date), and
> > > 
> > >           (C)   there does not exist any condition or event that
> > > constitutes a Default or Event of Default (or, to the extent of any
> > > non-compliance, describing such non-compliance as to which he or she may
> > > have knowledge and what action Borrower has taken, is taking, or proposes
> > > to take with respect thereto),

     (e) Section 7.3 of the Loan Agreement hereby is amended by (i) deleting the
semi-colon at the end of subsection (a) thereof and inserting in lieu thereof a
period, and (ii) deleting subsection (c) thereof and inserting the following in
lieu thereof:

3

                (c) Except for Permitted Dispositions and Permitted IP
Transactions, convey, sell, lease, license, assign, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets.

        (f) Section 7.4 of the Loan Agreement hereby is amended and restated in
its entirety as follows:

                Section 7.4 Disposal of Assets. Other than Permitted
Dispositions and Permitted IP Transactions, convey, sell, lease, license,
assign, transfer, or otherwise dispose of any of Borrower’s assets.

        (g) Section 7 of the Loan Agreement is hereby amended by adding the
following as new Section 7.22 and new Section 7.23 after Section 7.21:

                Section 7.22 Raw Materials. Retain, at any time, a material
amount of raw materials Inventory.

                Section 7.23 Approved Investment Policies. Borrower shall not
amend or modify the Approved Investment Policies without the prior written
consent of the Agents, which consent shall not be unreasonably withheld.

       (h) Section 12 of the Loan Agreement hereby is amended by inserting the
following addresses after the address for Brobeck, Phleger & Harrison, LLP and
before the final paragraph of such Section 12:

 

If to Heller:
HELLER FINANCIAL, INC.
71 Stevensen Street
Suite 2000
San Francisco, California 94105
Attn: Samantha Farber
Fax No.: 312.441.7367
    If to CITBC:
THE CIT GROUP/BUSINESS CREDIT, INC.
300 South Grand Avenue
3rd Floor
Los Angeles, California 90071
Attn: Regional Credit Manager
Fax No.: 213.613.2501

      (i) Schedule 2.7 of the Loan Agreement hereby is amended and restated in
its entirety in the form of Amended and Restated Schedule 2.7 attached hereto.

      (j) Schedule 5.5 of the Loan Agreement hereby is amended and restated in
its entirety in the form of Amended and Restated Schedule 5.5 attached hereto.

4

          (k) Schedule 7.6 of the Loan Agreement hereby is amended and restated
in its entirety in the form of Amended and Restated Schedule 7.6 attached
hereto.

3.       CONDITIONS PRECEDENT TO AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

          (a) The representations and warranties in the Loan Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

          (b) No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

          (c) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower or the Lender Group.

4.       CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

5.       ENTIRE AMENDMENT; EFFECT OF AMENDMENT.     This Amendment, and terms
and provisions hereof, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments relating to the subject matter hereof. Except for the
amendments to the Loan Agreement expressly set forth in Section 2 hereof, the
Loan Agreement and other Loan Documents shall remain unchanged and in full force
and effect. To the extent any terms or provisions of this Amendment conflict
with those of the Loan Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control. This Amendment is a Loan Document.

6.      COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.


7.      MISCELLANEOUS.

5

             (a) Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

             (b) Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement shall mean and refer to the
Loan Agreement as amended by this Amendment.

             (c) Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “Schedule 2.7” shall mean and refer to “Amended and Restated
Schedule 2.7” attached hereto.

             (d) Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “Schedule 5.5” shall mean and refer to “Amended and Restated
Schedule 5.5” attached hereto.

             (e) Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “Schedule 7.6” shall mean and refer to “Amended and Restated
Schedule 7.6” attached hereto.

 

 

 

[Signature page follows.]

6

     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the date first written above.

PALM, INC.
a Delaware corporation

By: /s/  Judy Bruner                                                
Name:                                                                      
Title:                                                                        
                                                                 

 

FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender

By: /s/  John Nocita                                                
Name: John Nocita                                                 
Title: Vice President                                              




HELLER FINANCIAL, INC.,
a Delaware corporation, as Syndication Agent and as a Lender

By: /s/  Linda Peddle                                               
Name: Linda Peddle                                                
Title: Vice President                                               




THE CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation, as Documentation Agent and as a Lender

By: /s/  Adrian Avalos                                             
Name: Adrian Avalos                                              
Title: Vice President                                               